Opinion by
Watts, J.
§ 1281. Bent; venue of suit for; storage. “Suits for the recovery of rents may be brought in the county and precinct in which the rented premises or a part thereof are situated.” [E. S. 1556.] Appellee owned a warehouse in which appellants had stored a lot of cotton seed. • Appellee brought this suit to recover the value of the use of his warehouse for the storage of the cotton seed. The suit was brought in Eobertson county, where the warehouse was situated. Appellants resided in Galveston county, and pleaded their privilege to be sued in the county of their domicile. Held, the suit was in effect one to recover rent, and was properly brought in Eobertson county.
Affirmed.